Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



KELVIN JONES,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-06-00150-CR

Appeal from the

366th District Court

of Collin County, Texas

(TC# 366-82540-05)




O P I N I O N

           Kelvin Jones attempts to appeal a conviction for theft in an amount of at least $1,500
but less than $20,000.  Finding that Appellant has no right of appeal, we dismiss the appeal.
           After entering a negotiated plea of guilty, Appellant filed a timely notice of appeal,
including the trial court’s certification of the defendant’s right to appeal as required by Tex.
R. App. P. 25.2(a)(2) and Tex. R. App. P. 25.2(d).  The trial court’s certification reflects that
Appellant waived his right to appeal.  On June 12, 2006, the Clerk’s Office notified
Appellant’s counsel that the certification reflects that Appellant had waived his right to
appeal and requested a response.  Counsel responded that he no longer represented Appellant
and Appellant had filed his notice of appeal pro se.  Counsel noted that Appellant had waived
his right to appeal as part of the plea bargain.  Accordingly, as Appellant has waived his right
to appeal, the appeal is dismissed.
 
                                                                  RICHARD BARAJAS, Chief Justice
July 27, 2006

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)